Electronically Filed
                                                       Supreme Court
                                                       SCPW-10-0000231
                                                       06-JAN-2011
                                                       09:12 AM



                          NO. SCPW-10-0000231



           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                      BYRON SAY, Petitioner,



                                  vs.



                CIRCUIT COURT OF THE FIFTH CIRCUIT,

                   STATE OF HAWAI'I, Respondent.


                        ORIGINAL PROCEEDING


                     (CASE NO. SP 10-1-0024) 


                              ORDER


     (By: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ.

   and Circuit Judge Garibaldi, assigned by reason of vacancy)



           Upon consideration of petitioner Byron Say's petition

for a writ of mandamus and the papers in support, it appears that

petitioner's September 28, 2010 "Motion to Compel [the circuit]

Court to Answer [the May 17, 2010 petition]" was responded to by

the circuit court, on October 13, 2010, by a memorandum from the

legal documents branch.    Accordingly, petitioner fails to

demonstrate that the circuit court is not responding to the

May 17, 2010 petition and that he is entitled to extraordinary

relief.   See Kema v. Gaddis, 91 Hawai'i 200, 204, 982 P.2d 334,

338 (1999) (A writ of mandamus is an extraordinary remedy that

will not issue unless the petitioner demonstrates a clear and
indisputable right to relief and a lack of alternative means to



redress adequately the alleged wrong or obtain the requested



action.).    Therefore,
 


            IT IS HEREBY ORDERED that the clerk of the appellate



court shall process the petition for a writ of mandamus without



payment of the filing fee.



            IT IS FURTHER ORDERED that the petition for a writ of



mandamus is denied.



            DATED:   Honolulu, Hawai'i, January 6, 2011.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Simeon R. Acoba, Jr.

                                 /s/ James E. Duffy, Jr.

                                 /s/ Colette Y. Garibaldi




                                   2